Title: To Thomas Jefferson from Caesar A. Rodney, 10 February 1801
From: Rodney, Caesar A.
To: Jefferson, Thomas



Honored & Dear Sir,
Wilmington Feby. 10th. 1801.

I had the pleasure of writing to you some time since from Philada. in answer to a letter I had the honor to receive from you whilst on a visit there.
Our legislature have adjourned after passing the canal law on such terms I hope, as will secure the execution of the design. It was not done however without a great struggle. We did not appoint any senator in the place of Dr. Latimer & I entertain considerable imputations that the next legislature will be sufficiently Republican to send a firm & zealous supporter of your administration.

We wait with a great degree of anxiety the issue of next wenesday tho’ I feel confident in my own mind that it will meet the wishes of every genuine friend to American liberty. I cannot believe that any set of men will be weak or wicked enough to attempt to defeat the election of a President altogether or even to disappoint the wishes of this free nation who desire so earnestly to see you at the helm of affairs.
There is perhaps in the united States no place that will display more spontanious joy than Wilmington so much abused for its unshaken attachment to the cause of virtue & republicanism—It will not be the mere forced effect of interested activity & exertions by sysophants & office hunters, but will flow from hearts capable of feeling a change in system which would enable us once more to hail each other “as brothers.” What a happy state for this country, already we are very sensible of the beneficial effects, those who but the other day were mere firebrands are now moderate. It seems as if
“Magnus ab integro sæclorum nascitur ordo.”
I suppose as the last efforts of an expiring faction some of their desparate leaders will perhaps make some faint efforts to produce a little confusion but I rely on the firmness of the Republicans who at this crisis like the band of Leonidas will not desert their posts, for an easy conquest over a few desperadoes. With great esteem I remain Dr. Sir
Yours Very Sincerely

C. A. Rodney

